DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joshi (US 2019/0368133 A1).

Consider claims 1, 8 and 15, Joshi discloses a method for outputting information, comprising: 
[claim 8: at least one processor (figure 2); and a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations (figure 2), the operations comprising:]
claim 15: non-transitory computer readable medium, storing a computer program thereon, wherein the computer program, when executed by a processor, cause the processor to perform operations (paragraph 8), the operations comprising:] 
acquiring an image of a to-be-inspected object; (see at least figure 3, step 308; acquiring a plurality of images captured from multiple views)
segmenting the image into at least one subimage; (see at least figure 3, step 310; identifying a ROI in the one or more parts of the one or more assets to obtain a plurality of segmented ROI images)
for a subimage in the at least one subimage, inputting the subimage into a pre-trained defect classification model to obtain a defect category corresponding to the subimage; and (see paragraphs 36-37; The potential anomalies have both high priority and high frequency of occurrence where the detected anomalies are classified based on use of pre-trained models for defect classification using supervised learning)
outputting defect information of the to-be-inspected object based on the defect category corresponding to each subimage.  (abstract; figure 6; figure 3, step 312; The detected anomalies are further classified as potential anomalies and non-potential anomalies.  Potential anomalies are further categorized as long-term impact, medium-term impact, short-term impact and immediate impact anomalies)

Consider claims 2, 9 and 16, Joshi discloses the claimed invention wherein the acquiring of the image of the to-be-inspected object comprises: acquiring at least one image of the to-be-inspected object based on at least one of following parameters of a camera: angle, light, filter, lens, or focus. (paragraph 22; different angles)

Consider claims 3, 10 and 17, Joshi discloses the claimed invention wherein the segmenting of the image into the at least one subimage comprises: segmenting the image into the at least one subimage in accordance with a preset segmenting position, and determining a position of each subimage.  (see figure 4; top view covering both rails vs single left/right rail  vs sidewise left/right rail)

Consider claims 4, 11 and 18, Joshi discloses the claimed invention wherein the outputting of the defect information of the to-be-inspected object based on the defect category corresponding to each subimage comprises: outputting the position and the defect category of the to-be-inspected object based on the defect category corresponding to each subimage and the position of each subimage.  (paragraph 28; The system database stores data received from a plurality of sensors , data acquired during navigation of UAVs as a part of the inspection , and corresponding output which are generated as a result of the execution of the inspection module 208.)

Consider claims 5, 12 and 19, Joshi discloses the claimed invention wherein the to-be-inspected object is a wooden object, and the defect category comprises at least one of: a wormhole, a crack, a notch, or a scab.  (paragraph 36; cracks)

Consider claims 6, 13 and 20, Joshi discloses the claimed invention wherein the pre-trained defect classification model is obtained by following training: acquiring a training sample set, a training sample in the training sample set comprising a sample image of an object and the (paragraph 37; more image samples are generated using GAN and a model is trained , which makes the existing models more robust) and obtaining the pre-trained defect classification model through training, with the sample image of the training sample in the training sample set as an input and the defect category corresponding to the sample image as an output.  (paragraph 37; Many instances of both the defects are collected, features extracted and classified into a specific defect using machine learning methods.)

Consider claims 7 and 14, Joshi discloses the claimed invention wherein the pre-trained defect classification model adopts a deep convolutional neural network, comprising: a convolutional layer, a pooling layer, and a fully connected layer.  (paragraphs 33 and 35)

Relevant Prior Art Directed to State of Art
Chen (US 2013/0236086 A1) is relevant prior art not applied in the rejection(s) above.  Chen discloses a method for inspecting chip defects.  A raw image of a chip is used to extract a chip image. A binary chip edge image obtained from the chip image is used for inspecting defects, coordinated with statistics of edge pixels. During packaging the chip, defects that exceed inspection criteria and affect chip quality are quantitatively and accurately inspected out. 

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the 

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665